Citation Nr: 9910774	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
left knee injury.

3.  Entitlement to service connection for dehydration.

4.  Entitlement to service connection for a skin disorder, 
claimed as skin rash and skin cancer.

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as ulcers, irritable bowel syndrome, and 
spastic colon.

6.  Entitlement to service connection for a hearing loss 
disability.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Initially, a rating of June 1994 denied entitlement 
to service connection for the issues on appeal.  As a 
procedural matter, the veteran submitted a timely notice of 
disagreement on all the issues in January 1995.  In May 1996, 
entitlement to PTSD was granted and a statement of the case 
was issued with respect to the remaining issues.  At 
essentially the same time, a copy of a rating denying service 
connection for all but PTSD, and informing the veteran of the 
grant of the 10 percent was sent.  He was sent conflicting 
letters as to exactly what avenue he should next pursue.  

In August 1996, the veteran indicated his on-going 
disagreement with the RO's decision regarding the service-
connected issues, which were denied.  Although characterized 
as a notice of disagreement, the Board considers that it 
might also be considered a substantive appeal on the issues 
of service connection.  In any event, as set forth in the 
REMAND section below, the service connection issues need 
further development for due process considerations.

Subsequent to the RO's grant of entitlement to service 
connection for PTSD by rating decision dated in May 1996, a 
10 percent evaluation was assigned effective to March 1994.  
The veteran disagreed with the rating by correspondence dated 
in August 1996 and a statement of the case was issued on the 
PTSD issue alone in September 1996, with the claim 
characterized as entitlement to an increased rating.  A 
timely substantive appeal followed.  The RO subsequently 
increased the evaluation for PTSD to 30 percent disabling 
effective to March 1994.  

In view of the recent guidance, the PTSD issue before the 
Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increase is in order.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As the statement of the case and 
the supplemental statements of the case have indicated that 
all pertinent evidence has been considered, and the RO has 
determined that a 30 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Further, as a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 30 percent remains in 
appellate status.  That was the issue on which testimony has 
been offered at two personal hearings, including one before 
the undersigned sitting at the RO in November 1998.  A 
transcript of that hearing is on file.

Finally, it appears to the Board that the veteran may have 
attempted to raise the issue of a entitlement to service 
connection for a gastrointestinal disorder as a secondary 
claim.  If he desires to pursue this issue, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
rating for PTSD.

2.  Prior to November 7, 1996, the veteran's service-
connected PTSD produced "definite" occupational and social 
impairment, but no more.  

3.  The veteran's subjective complaints and objective 
assessment of PTSD produced no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.



CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996); 
38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for entitlement to an increased 
rating for PTSD, the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented a claim 
that is plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Historically, the veteran filed a claim for entitlement to 
service connection for PTSD in April 1994.  By rating 
decision dated in June 1994, the RO denied the claim but 
subsequently granted entitlement to service connection for 
PTSD by rating decision dated in May 1994, and assigned a 30 
percent evaluation thereto.  The veteran disagreed with the 
evaluation and the claim, in effect, became a claim for an 
increased rating.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  However, the Board will consider whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time. 

The RO has rated the veteran's PTSD under DC 9411.  The pre-
change or "old" criteria will be utilized for the period 
prior to November 7, 1996.  Under the old criteria, PTSD was 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Evidence of the impairment for the 
earlier time will be used in assigning the rating under the 
"old" criteria.  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for PTSD is warranted under any of the criteria for 
the pertinent periods.  

Outpatient treatment records dated in 1994 reveal that the 
veteran had been in the PTSD program since January 1994 but 
was unable to participate in group sessions because of 
increased paranoia and a hyperstartle reflex.  He was instead 
treated with individual therapy and dealt with trust issues, 
startle response, and guardedness.  He complained of 
nightmares, intrusive thoughts, and fear of losing control.  
He was noted to be reluctant to show feelings or reveal too 
much of himself.  In May 1994, he was very agitated, paced, 
and was anxious.  He felt he was losing control.  In June 
1994, he was noted to be appropriately dressed and groomed 
and was oriented.  Speech was coherent and relevant and his 
condition was fairly stable.  

In a VA PTSD examination report dated in May 1994, the 
veteran reported that he witnessed body mutilations, live 
torture, and was involved in ambushes, mine threats, and had 
buddies die in service.  After discharge, he worked several 
jobs and currently had worked for the past eight years as a 
construction supervisor.  He was married and took medication 
for depression.  He complained of nightmares, sweating 
episodes, almost killing his wife in his sleep, visual 
hallucinations, paranoia, avoided Vietnam movies, and ducked 
when he heard helicopters.  He stated he was a walking time 
bomb, rain and hot weather reminded him of Vietnam, had 
difficulty sleeping and concentrating, and jumped with any 
sudden sounds.  He was casually dressed and groomed and 
related in a slightly guarded manner.  At times he was teary, 
affect was constricted, mood irritable and depressed, and 
thoughts were coherent and logical.  Thought content was 
related to flashbacks and nightmares and images of bodies and 
ghosts.  He was alert and oriented, with good retention for 
four digits forwards but not backwards, concentration 7-100 
was difficult, recall was poor, abstraction good, judgment 
fairly good, and insight fairly good.  There were no active 
delusions, no active hallucinations, no obsessions reported, 
and no compulsiveness reported.  The diagnosis was PTSD, and 
depression in partial remission.

In an outpatient treatment termination note dated in May 
1997, the therapist indicated that the veteran had only 
attended five sessions in 1996 and five sessions in 1997 and 
that he had been guarded and refused to do trauma processing, 
which was the goal of the program.  He had refused to attend 
group therapy and was given the option of continuing one-on-
one in another program.  Additional evidence, in the form of 
multiple letters from family members (wife, son, daughter, 
mother), friends, and a former teacher, was submitted in 
support of the veteran's claim to the effect that the veteran 
was fine prior to going to Vietnam and came home nervous, 
irritable, and isolated.  

At a personal hearing in November 1997, the veteran testified 
that his children were away from home and he and his wife got 
along OK because she knew when to leave him alone.  He 
related that he had no friends, was a loner, did not like 
crowds, did not go to church or grocery shopping, loud noises 
disturbed him, had a startle reflex, a quick temper, noises 
that repeated bothered him, laughing bothered him, had daily 
crying spells, was depressed, kept guns around the house, had 
nightmares, had flashbacks two or three times per week, had 
nightsweats, had visual hallucinations of Vietnamese ghosts, 
could not watch war movies, thought about suicide, and had 
not had trouble with the law.  He had been employed in 
construction since service separation and could not work 
inside because of the close quarters.  He was on medication 
but indicated that it was not helping.  Medications included 
an anti-depressant, a nerve pill, and a pill for anger.  

Upon further questioning, the veteran related that he was 
going to a therapist but she later terminated his treatment 
and he did not like going to a group session because he did 
not care about the problems of the other veterans.  He was 
employed and reflected that he did better when he was busy 
but was becoming less tolerant of mistakes others made on the 
job.  He had never been hospitalized but did not think that 
the medication was helping him.  His wife testified that they 
had been married over 24 years but that he would become quiet 
in the summer and had a difficult time at the anniversary 
dates of traumatic events.  She related that their children 
also had difficulties because of their dad's problems.  She 
reflected that he did not miss work but things had gotten 
worse.  

In the most recent VA PTSD examination report dated in May 
1998, the veteran reported that he began having nightmares 
and flashbacks following his tour in Vietnam but sought 
treatment approximately seven years ago.  He had received on-
going outpatient treatment since that time.  He complained of 
nightmares, flashbacks, isolation, guilt, anger, intrusive 
thoughts, trouble sleeping, quick temper, disliked crowds, 
and avoided war movies and situations which reminded him of 
Vietnam.  Mental status examination revealed that he was 
hyperalert with an increased startle response.  He was aloof 
with irritability and poor concentration.  Affect was 
constricted.  He admitted to auditory hallucinations about 
Vietnam every now and then.  No suicidal or homicidal ideas 
were elicited.  Orientation and memory were preserved, 
insight and judgment were intact, and he expressed paranoid 
ideas and had mood swings.  The examiner noted that the 
veteran had moderate to severe impairment in social and 
industrial adaptability.  The final diagnoses included PTSD, 
delayed type, with a global assessment of functioning (GAF) 
reported at 53.  

Outpatient treatment records show on-going treatment for 
PTSD.  In the most recent staff psychologist note, the 
examiner noted that the veteran refused to shake the 
examiner's hand, walked behind him to the room, remained 
standing during the interview, and refused to have an 
appointment more than every two months, although the examiner 
related that therapeutic results required coming more 
frequently.  The clinical assessment was PTSD.

In a hearing before the undersigned Member of the Board, the 
veteran testified that he maintained a distance from his 
family, had one friend in West Virginia, did not like crowds, 
very seldom took his wife out, did not go to shopping malls, 
did not attend church, was startled by loud noises, was quick 
to lose his temper, had crying spells, flashbacks, 
nightsweats, nightmares, had thought about suicide, was 
depressed, kept loaded guns, was unable to watch war movies, 
and had had some remote problems with the law.  He was 
employed as a heavy equipment operator and kept to himself at 
work.  He was on medication but not getting regular 
counseling.  Upon further questioning, he related that he had 
less tolerance for people and stuck to himself at work.  He 
related that he used work as therapy and wanted to work as 
long as he could but wanted to get his percentage high enough 
that it would not be so hard for him to survive with his 
bills and his wife could not work.  His wife testified that 
his anger and nervousness were worse.  He only smiled when 
their grandson came to visit, about one per week.  They had 
been married over 25 years, his mother was worried because he 
hardly talked when they visited her, and his sister wondered 
why he did not visit.  She related that they went to a 
service organization meeting and saw other veterans there who 
had a 100 percent disability but were just getting high off 
beer and were hooked on drugs and she thought that it was 
unfair.  

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent for the 
veteran's PTSD is not in order.  First, although the veteran 
reported having several jobs when he was initially discharged 
from service, he is noted to have maintained a successful 
long term employment relationship in the construction 
business, including at least eight years as a supervisor.  He 
further appeared to enjoy his work, although he kept to 
himself, and related that it helped to keep himself busy.  

Further, a 50 percent evaluation would be in order for 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, frequently panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, his most recent VA examination 
reveals that he had been married to the same woman for over 
25 years, maintained a relationship with his children albeit 
strained, and enjoyed visits with his grandson.  In addition, 
he was oriented, memory was preserved, and insight and 
judgment were intact.  Moreover, although he was on regular 
medications, he had never required hospitalization for a 
psychiatric disability.  

The Board notes that he reported nightmares, flashbacks, 
isolation, anger, etc. and exhibited signs of paranoia, 
constricted affect, and mood swings; however, the Board finds 
that the overall picture is closer to a 30 percent 
evaluation.  Specifically, he does not have evidence of 
circumstantial speech, frequent panic attacks, or difficulty 
understanding complex commands, as evidenced by his continued 
employment.  Further, the most recent examiner noted that the 
veteran's judgment was intact, insight was intact, and memory 
was noted to be preserved.  In addition, he was oriented, 
although aloof and irritable with poor concentration.  
Moreover, he has reported suicide thoughts at the hearings, 
there is no indication in the medical evidence that he has 
ever reported suicide thoughts to any examiner nor received 
any treatment for threatened or attempted suicide.  

Additionally, the most recent GAF is reported at 52, 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  This finding is consistent with a 30 percent 
evaluation under DC 9411, but does not support a rating in 
excess of 30 percent.  As noted above, a 30 percent 
evaluation is warranted with symptoms of depressed mood, 
anxiety, suspiciousness, weekly panic attacks, sleep 
impairment, and mild memory loss.  Based on the evidence 
above, the Board concludes that the veteran's service-
connected PTSD is appropriately compensated by the assignment 
of a 30 percent disability evaluation.  Accordingly, the 
Board finds that the schedular criteria for a rating in 
excess of the currently assigned 30 percent disability 
evaluation are not met.    

Similarly, these findings support a finding of a rating of 30 
percent but no more under the old criteria as well.  As 
noted, there appears to be no substantive difference in the 
application of the criteria in this case.  The findings and 
symptoms reported above do not show more than "definite" 
impairment of social and industrial adaptability.  Of 
particular note, the veteran has maintained regular and 
consistent employment although he reported that he kept to 
himself, has been married for over 25 years, and had never 
been hospitalized for a psychiatric disorder.  The foregoing 
discussion concerning establishing and maintaining effective 
or favorable relationships is for consideration in making 
this determination.  While the record clearly demonstrates 
that the veteran experiences some level of occupational and 
social impairment with deficiencies in several areas, the 
Board finds that the veteran's service-connected disability 
does not rise to the level of a 50 percent evaluation.  Thus, 
a rating in excess of 30 percent is not warranted under any 
of the applicable criteria.

The Board has considered the veteran's, and his family and 
friend's, written statements that his PTSD is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


REMAND

As noted above, service connection was granted for PTSD and a 
10 percent rating was assigned in 1996.  The veteran was 
notified by a statement of the case and by a rating action.  
He was also sent cover letters, about 2 months apart 
providing some conflicting information as to what exactly he 
should do next.  

In August 1996 he indicated a desire to keep alive the 
service connection issues on the title page.  It is unclear 
whether this document was intended to be a notice of 
disagreement (as styled by the RO), or whether it was to be a 
substantive appeal.  In any event, thereafter, only the PTSD 
issue was developed and certified for appellate review.  That 
issue was the subject of the hearing before the undersigned 
in November 1998.  

The exact nature of the August 1996 document need not be 
determined at this time as additional development is needed.  
As noted, the appellant is represented by the State 
Department of Veterans Affairs.  As the case has developed, 
the appellant's representative has not had an opportunity to 
make a presentation.  The Board will request that the RO 
issue a statement or supplemental statement of the case, and 
allow for such argument or presentation.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should adjudicate the claim with 
respect to all evidence since the last 
decision on the service connected issues.  
If the benefits sought are not granted, 
the appellant and his representative 
should be provided with a statement of 
the case, or a supplemental statement of 
the case, and offered a reasonable 
opportunity to respond thereto.  The 
parties should be clearly informed of 
appellate rights.  It is also noted that 
if withdrawal of any issue on appeal is 
desired, that too can be done in writing 
with the RO.

Thereafter, to the extent the benefits sought are not 
granted, the case should be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant unless he is notified.  The Board intimates 
no opinion as to the outcome in this case by the action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

